Opinion issued June 6, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00103-CV
____________

NORA GUTIERREZ, Appellant

V.

CITY OF HOUSTON, Appellee



On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 97-22132



O P I N I O N
	According to information provided by the trial court clerk, this is an appeal
from a judgment signed on January 25, 2002; no motion for new trial was filed; and
a timely notice of appeal was filed on January 25, 2002.  The record was due on
March 25, 2002.  Neither the clerk's record nor the reporter's record has been filed. 
The trial court clerk advised the Court that the clerk's record was not filed because
appellant had not paid for the record.  On April 16, 2002, this Court advised appellant
the appeal would be dismissed for want of prosecution if appellant did not pay for the
clerk's record so that it was filed in this Court within 30 days.  See Tex. R. App. P.
37.3(b).  Appellant has not responded to that notice.
	Accordingly, the appeal is dismissed for want of prosecution.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Hedges and Nuchia. 
Do not publish.  Tex. R. App. P. 47.